DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 9/17/21, with respect to claims 1-7 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to base station and terminal station communications. None of the prior art teach or suggest a higher layer processing unit configured to configure multiple channel state information reference signal (CSI-RS) resources and assistance information; a transmitter configured to transmit CSI-RSs by using the multiple CSI-RS resources; and a receiver configured to receive, from the terminal apparatus, a CSI-RS resource indicator (CRI) indicating one CSI-RS resource of the multiple CSI-RS resources, wherein the assistance information is information for assisting the terminal apparatus in cancelling or suppressing neighbor cell interference, wherein the assistance information includes at least one of a cell ID, a subcarrier spacing, a demodulation reference signal (DMRS) configuration, the number of DMRS antenna ports, power offset between a reference signal and PDSCH, or the number of layers, and wherein one or more of the assistance information is configured for the CRI.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
November 29, 2021
/EVA Y PUENTE/                                                                                                                                            Primary Examiner, Art Unit 2632